Citation Nr: 0021191	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1968 to 
June 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for bilateral hearing loss.

This case was remanded by the Board in October 1997 to 
schedule the veteran for a hearing before a Member of the 
Board at the RO.  The veteran withdrew his request for a 
hearing.

In August 1998, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and remanded the case for additional development, to include 
scheduling a VA audiological examination of the appellant and 
obtaining VA medical records.  All efforts to reach the 
appellant at his last known address have been fruitless.  
Correspondence has been returned as undeliverable.  The 
appellant's representative has attempted to locate an address 
or phone number for him, without success.  The appellant's 
representative has left messages for the appellant with a 
relative, and the appellant has not responded.  Reasonable 
efforts having been made to contact the veteran, the RO has 
complied with the remand to the extent possible, and the case 
is before the Board for determination.

In the October 1997 and August 1998 remands, the Board 
referred a claim of entitlement to service connection for 
tinnitus to the RO for appropriate action.  It does not 
appear that any action has been taken on this claim.  The 
Board again refers the claim for tinnitus to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The appellant has a current diagnosis of bilateral 
sensorineural hearing loss.

2.  The appellant has presented no medical evidence of a 
nexus between bilateral sensorineural hearing loss and any 
disease or injury in his active military service or within 
the one-year presumptive period thereafter.


CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss is 
not well grounded, and there is no statutory duty to assist 
the appellant in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show no complaints of 
or diagnosis of impaired hearing.  His DD-214 shows that his 
military occupational specialty was mortarman.  On the 
audiological evaluation conducted during his enlistment 
examination in August 1968, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
5
5
LEFT
5
0
15
10
0

At his June 1970 separation examination, audiometric testing 
was not conducted.  Whispered/spoken voice testing was 15/15, 
bilaterally.

Post service, in May 1971, the appellant underwent a VA 
examination.  The external auditory canals were patent and 
normal in appearance.  There was no evidence of intrinsic ear 
disease.  The examiner stated that the appellant apparently 
heard ordinary conversation without difficulty, but he had an 
appointment for audiometric examination.  On the authorized 
audiological evaluation, puretone air conduction thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
[not 
given]
70
LEFT
10
15
25
[not 
given]
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
It was noted that the appellant was very hard to test.  No 
diagnosis or conclusion was indicated.

In a September 1995 statement, the appellant stated that he 
had been fitted with hearing aids for both ears, and he 
requested that the RO obtain his records from the VA 
Outpatient Clinic in Jacksonville, Florida.  In support of 
his claim, the appellant submitted VA medical records dated 
in September 1995.  He complained of hearing loss and 
indicated that he was a mortarman during service.  He denied 
middle ear infections, fungus, or cerumen.  The VA examiner 
noted that the appellant spoke very loudly, consistent with 
mid and high frequency sensorineural hearing loss.  The 
appellant indicated that his last hearing evaluation had been 
in the 1970s.  An audiogram was conducted, but the numerical 
results were not reported.  Speech audiometry revealed speech 
recognition ability of 84 percent, bilaterally.  The examiner 
indicated that the audiogram showed normal to severe sloping 
reduction in puretones.  Speech recognition was good.  The 
assessment was bilateral normal to severe sensorineural 
hearing loss.  It was noted that the appellant was referred 
to the ears, nose, and throat clinic and that he would be 
provided bilateral hearing aids unless medically 
contraindicated.

In his January 1996 substantive appeal, the appellant 
indicated that he was a mortarman in the Marine Corps and 
that that was when his hearing loss started.  He stated that 
he had not been given a hearing test during service, so 
nothing in his service medical records would indicate hearing 
loss.  He requested that the RO examine the medical evidence 
from his original claim, including the VA examination.


II.  Legal Analysis

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted for certain enumerated disabilities, including 
sensorineural hearing loss, on a presumptive basis, see 38 
C.F.R. §§ 3.307, 3.309 (1999), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1999).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (1999).  Accordingly, if sensorineural 
hearing loss were manifest to a degree of ten percent within 
a year of separation from service, service connection would 
be warranted.

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  The 
appellant was diagnosed in September 1995 with bilateral 
normal to severe sensorineural hearing loss.  The appellant's 
speech recognition scores were 84 percent bilaterally, and he 
thus has a current disability.

The veteran has presented his lay evidence of exposure to 
noise in service, and he is competent to report such 
exposure.

Competent medical evidence establishing a nexus, or link, 
between the current hearing loss disability and the noise 
exposure in service is required to state a well-grounded 
claim for service connection.  Whether certain symptoms can 
be said with any degree of medical certainty to be early 
manifestations of a disorder first diagnosed years later is a 
medical question requiring medical evidence for its 
resolution.  See Espiritu, 2 Vet. App. at 494-95.  There is 
no competent medical evidence linking the appellant's 
currently diagnosed bilateral sensorineural hearing loss to 
any disease or injury in service.  Consideration has also 
been given to whether there is any evidence to show a nexus 
through the use of statutory presumptions.  The May 1971 
audiological examination was within one year of service, and 
it showed a puretone threshold in the right ear of 70 
decibels at 4000 Hertz, thereby meeting the current 
regulatory requirement for a hearing loss disability in the 
right ear as of that date.  However, the Board must look to 
the rating schedule to determine whether that unilateral 
hearing loss would be characterized as 10 percent disabling.  
Under 38 C.F.R. § 4.85, the determination involves finding 
the average of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz.  Since the May 1971 examination did not have 
a threshold at 3000 Hertz, it is not possible to determine 
this average.  The average of 1000, 2000, and 4000 would be 
38.  The percent of discrimination was 96 percent.  Using the 
rating schedule Table VI under 38 C.F.R. § 4.85, the right 
ear would be designated as Roman numeral I.  The left ear did 
not show a hearing loss disability, so it would be assigned a 
Roman numeral I as well.  Under Table VII, the evaluation 
assigned where both ears carry a designation of I is zero 
percent.  Thus, the regulatory presumption does not avail the 
appellant to provide a nexus.

Although the VA treatment record from September 1995 
indicates that the appellant reported having been exposed to 
noise as a mortarman in service, there is no medical opinion 
that this exposure is linked to his current hearing loss 
disability.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for bilateral hearing loss well 
grounded.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal have been considered 
carefully; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
relationship between a disability and his service.  Espiritu, 
2 Vet. App. 492.  The Board understands that the appellant 
believes that his hearing loss is causally related to 
service, specifically to exposure to noise in his military 
occupational specialty of mortarman; however, he lacks the 
medical expertise to enter an opinion regarding a causal 
relationship between that disability and any claimed in-
service disease or injury.  See id. at 494-95.  His 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  On the basis of the above findings, the 
Board can identify no basis in the record that would make the 
appellant's claim plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, VA has no duty to 
assist him in developing facts pertinent to his claim, 
including no duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. App. at 
144 (where the claim was not well grounded, VA was under no 
duty to provide the veteran with an examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  The appellant has consistently failed to respond to 
efforts by the RO to determine whether there might be any 
additional medical evidence to be obtained and has failed to 
keep VA advised of his address.  If a veteran fails to keep 
the VA apprised of his whereabouts, there is no burden on the 
part of the Department "to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Nonetheless, the RO and the appellant's representative have 
exercised conscientious efforts to locate a correct address 
for the appellant.  He has been asked to provide information 
about his treatment and told of the importance of the 
information to his claim and of his responsibility to submit 
the information.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood, 1 Vet. App. at 193.  Nothing in 
the record suggests the existence of evidence that might 
render plausible the claim that is not currently well 
grounded.

Accordingly, the Board must deny the appellant's claim for 
service connection for bilateral hearing loss as not well 
grounded.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


